Fellows, J.
(dissenting). I am persuaded that the provisions of the will requiring that the estate be closed in five years after the death of the testator, in case the widow elected to take under the statute, fixed the duration of the trust, that it was not a directory provision and is not modified by any other clause of the will. I am also persuaded that on the termination of the period fixed by the testator for the duration of the trust the legal estate joined with the equitable estate in Dee Allen and made the lands subject to levy at the suit of his creditors. The trust in this case was an active one. 26 R. C. L. p. 1210 lays down the rule:
“On the termination of the period of time to which an active trust is limited by the terms of its creation, the trust ceases and the estate becomes vested in the parties entitled to it at that time, by operation of law and without a conveyance.”
In Miller v. Wright, 109 N. Y. 194 (16 N. E. 205), one Miller had deeded to the plaintiff certain real estate in trust, the grantor to have the uses and benefits during his natural life, the residue to go to his *474children. Pending proceedings for partition the grantor died and the question arose as to whether the trustee could make a valid sale after his death and as to whether the children were necessary parties. It was said by the court:
“It is not disputed that the trusts created by this deed were lawful, and that a legal title, commensurate with the trusts and for the purposes of the trusts, was vested in the trustee during the continuance thereof.”
The court then proceeds to discuss the powers of the' trustee under the deed and then says:
“Upon the death of Charles E. Miller, therefore, the trust terminated and the real estate vested as such in his children; and as that death occurred before judgment, in order that they might be found by the judgment, they should have been made parties to the action and their title could not be divested by a sale made in partition to which they were not parties. Indeed, the plaintiff, upon the death of his grantor, ceased to have any interest in the land, and the action could not well thereafter proceed in his name, but should have proceeded in the name of some person interested in the land.”
In McBrayer v. Canker, 64 Ala. 50, it was said:
“On the death of the mother, in any event, the estate of' the trustee terminated. All the purposes of the trust were then accomplished, and every person entitled to take as a cestui que trust must then have been in being. An extension, or enlargement, of the estate of the trustee beyond the life of the mother, intercepting the vesting of a fee-simple, legal estate in the cestui que trust, would be without an object, and of detriment to them. The preservation of the legal estate, until they who were entitled to take as afterbom children could be ascertained, is the characteristic of the trust, distinguishing it, if it is distinguishable, from a naked, dry, or passive trust, which the statute divests and removes as an obstacle to the wnion in the cestui que trust of the legal and equitable *475estate. On. the death of 'the mother, these are ascertained, and the estate of the trustee terminates from its very nature and purposes.”
In Kohtz v. Eldred, 208 Ill. 60 (69 N. E. 900), Chief Justice Hand, speaking for the court, said:
“Where a testator by his will creates a trust and fixes the duration thereof, his direction will, if not in violation of the rule against perpetuities, be given effect and the trust will continue for the time indicated; but where a testator does not specifically indicate the time for which the trust is to continue, his intention must, if possible, be determined from the entire will.”
In Hersey v. Purington, 96 Me. 166 (51 Atl. 865), it was said:
“The trust there created is an active trust. The trustee is to apply all, or whatever is necessary, of the rents, profits, and income, and if need be the corpus of the estate, to the support and maintenance of the daughter. This is not a mere naked power. Active duties are imposed upon the trustee. In order to carry out .the purposes of the trust and apply the rents, profits, and income, it is necessary that she should have such legal control and management of the property as will enable her to receive them. In such a case it is not necessary that there be any express devise to the trustee. If the duties imposed upon the trustee be such that they cannot be discharged without a right to control the fee, the legal estate passes to him by implication. Peering v. Adams, 37 Me. 264. The trustee was to . apply the rents, profits, and income to the support and education of the cestui que trust. She therefore took a fee-simple in trust. The legal estate vested in her, although the entire equitable and beneficial estate vested in the cestui, subject to being devested upon the happening of the contingency. The trust so created terminated with the* death of Marie J. Purington. Every purpose contemplated by it had then been fulfilled. It is therefore unnecessary to determine •whether the duty of administering the trust might *476under other circumstances have devolved upon the administrator de bonis non with the will annexed. This trust had terminated by its own limitations before he was appointed.”
In considering the question of the vesting of the legal title upon the termination of the trust where title has been conveyed to a trustee for the benefit of a married woman, it has been held in at least three States that upon the death of a husband the trust terminated and the title vested without conveyance upon the feme becoming discovert. Temple v. Ferguson, 110 Tenn. 84 (72 S. W. 455, 100 Am. St. Rep. 791) ; Warland v. Colwell, 10 R. I. 369; Coughlin v. Seago, 53 Ga. 250. See, also, Westeott v. Edmunds, 68 Pa. St. 34; Parrott, v. Dyer, 105 Ga. 93 (31 S. E. 417).
Some of our own cases are, I think, applicable. In Steevens v. Earles, 25 Mich. 40, one Steevens, ancestor of plaintiffs in error, became bankrupt. No creditors proved their claims. The expenses of the proceedings were paid and the assignee in bankruptcy was discharged. The question presented was whether title to the property acquired by the assignee in bankruptcy as' trustee vested in Steevens upon the termination of the trust without reconveyance, and it was held that it did.
In Toms v. Williams, 41 Mich. 552, 567, it was said by Chief Justice Campbell, speaking for the court:
“There is nothing in the will which requires the trustees for any beneficial trust purpose to hold any estate beyond one for a term of years, and when this is so the general doctrine is clear — as well under the statutes referred to as at common law — -that they take no greater absolute estate than is co-extensive with the trust.”
And in Quimby v. Uhl, 130 Mich. 198, 211, it was said:
*477“When the creditors had been paid, the trust as to them was fully discharged. The purpose of the assignment had been accomplished. Mr. Ichabod L. Quimby was then entitled to his own. No retransfer •of property was necessary to convey title to him. He could take possession of his own, and carry on the "business in his own name.”
Obviously the judgment creditor makes his levy upon the title as it is, burdened as it is with the debts of the testator, if any, the expenses of administering his estate, the provisions for the trust, the expenses •of administering it and all legitimate charges against the property. Possibly equitable proceedings may be necessary to work out the equities of everyone, a question not necessary to decision. This bill was filed to remove the cloud of the levy. If Dee Allen at the time of the levy held the legal title to the premises "levied upon, and I think he did, the levy should not be vacated even though that title was not an unincumbered one. For these reasons, I am constrained to dissent from that portion of the opinion of the Chief Justice dealing with this question. I agree with his conclusions on the other questions involved.
I think the bill should be dismissed, with costs to defendants.
Sharpe and Steere, JJ., concurred with Fellows, J.